Citation Nr: 0300634	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than September 
20, 1999 for the grant of service connection for abdominal 
and pelvic adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


FINDINGS OF FACT

1.  The veteran was discharged from active service in 
March 1987.

Service connection for vaginitis was denied by rating 
decision of March 1996.  The appellant did not complete a 
timely appeal as to that issue and the rating became 
final.

3.  She initiated her claim for abdominal and pelvic 
adhesions by submitting a written informal claim on 
September 20, 1999, more than one year after she was 
separated from active service.

4.  The RO was not in possession of any communication 
prior to September 20, 1999 that can reasonably be 
construed as a formal or informal claim for entitlement to 
VA compensation benefits based on abdominal and pelvic 
adhesions.  Adhesions were not clinically established 
until May 1999.

5.  By rating decision dated in February 2001, the RO 
granted service connection for abdominal and pelvic 
adhesions and assigned a 30 percent evaluation, effective 
September 20, 1999.



CONCLUSION OF LAW

The criteria for an effective date prior to September 20, 
1999, for grant of service connection for abdominal and 
pelvic adhesions have not been met.  38 U.S.C.A. §§ 5101, 
5110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

At the outset, the Board notes that, as will be discussed 
in detail below, earlier effective date claims, such as 
the one now before the Board, generally involve a 
determination as to when a claim was received or when 
entitlement to certain benefits arose.  As such, the 
evidence to review is already of record.  In any event, 
through the issuance of the statement of the case and a 
supplemental statement of the case and other letters and 
documents, the veteran and her representative have been 
put on notice as to the evidence generally necessary to 
substantiate the claim.  The veteran has not indicated the 
existence of any other evidence that is relevant to her 
claim.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist 
her in the development of the relevant evidence. 

As there is no additional evidence to be obtained, more 
specific notice is not indicated.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO 
for initial consideration under the new law, poses no risk 
of prejudice to the veteran.  See, e.g.,  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the claim 
is ready for appellate review.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation 
from active service, or the date entitlement arose if a 
claim is received within one year after separation from 
service.  Otherwise the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.

A specific claim in the form prescribed by the Secretary 
is necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2002).  In this context, it 
should be noted that the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include 
"a formal or informal communication in writing requesting 
a determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello 
v. Derwinski, 3 Vet.App. 196, 198 (1992).

Service medical records show routine gynecological care 
and a preservice history of vaginitis.  These records also 
show that vaginitis and/or yeast infections were also 
clinically assessed on several occasions.  Specifically, 
the veteran gave birth by cesarean section in 1983 and 
1987.  The 1987 cesarean was notable for a subsequent 
stitch abscess.  The veteran's medical history was 
negative for ovarian cysts, abnormal pap smears, pelvic 
inflammatory disease, sexually transmitted disease or 
endometriosis.  No gynecology abnormalities were noted at 
service separation.

The veteran was discharged from active duty in March 1987.  
A claim for service connection for bacterial infections 
was received in May 1995.  Outpatient treatment records 
from March 1989 to April 1994 show treatment for recurrent 
vaginal yeast infections.  

Service connection for vaginitis was denied in March 1996 
on the basis that there had been no aggravation of the 
preservice vaginitis.  The veteran disagreed with the 
decision and in December 1996 underwent a VA examination, 
which showed normal gynecological evaluation with 
bacterial vaginosis.  Service connection was again denied 
for vaginitis.  

On September 20, 1999 the veteran filed a claim for 
entitlement to service connection for abdominal and pelvic 
adhesions.  In support of her claim she submitted records 
which include a May 1999 surgical report for bilateral 
tubal ligation and cervical dilation.  Abdominal and 
pelvic adhesions were noted.  The examiner noted that the 
veteran's past medical history was significant for two 
inservcie cesareans.

A March 2000 medical statement from the veteran's surgeon 
noted that at time of the May 1999 surgery the veteran 
reported having menstrual cramping but denied other pains.  
She also denied any complications with either of her two 
cesareans.  However, during surgery extensive abdominal 
and pelvic adhesions were present and post-operatively the 
veteran complained of severe abdominal pain.  The examiner 
noted that although such scarring was usually seen after 
pelvic inflammatory disease secondary to sexually 
transmitted disease, neither was present in the veteran's 
history.  The examiner noted that the veteran only had 
complaints of menstrual pain during initial evaluation and 
concluded that the adhesive disease appeared to be the 
residual of a "very bad abdominal infection," due to the 
inservice cesarean section. 

Also of record is an August 2000 operative report, which 
showed the veteran underwent pelivscopy for chronic pelvic 
pain.  VA examination reports in December 2000 and 
February 2001 show diagnoses of abdominal and pelvic 
adhesive disease secondary to the inservice cesarean.  

In a rating decision issued in February 2001 the RO 
granted service connection for abdominal and pelvic 
adhesions with an evaluation of 30 percent effective, 
September 20, 1999.  

During a RO hearing in October 2001 the veteran testified 
that during service she complained of pain and discharge, 
but that no one took her seriously until her tubal 
ligation in May 1999.  She indicated that in her opinion 
her symptoms were just overlooked, misinterpreted and 
misdiagnosed.  She testified that she should be 
compensated effective as of her release from service, in 
March 1987, as she has had gynecological problems since 
giving birth by cesarean in service.  

The Board begins by noting that in this case, service 
medical records are negative for complaints, findings or 
treatment for symptoms associated with abdominal and 
pelvic adhesions.  Furthermore, the evidence does not 
show, and the veteran does not argue, that she filed a 
claim for service connection for pelvic adhesive disease 
within one year after service discharge.

The record shows that the first and only claim for VA 
benefits based on pelvic adhesive disease was the one 
date-stamped as received at the RO on September 20, 1999.  
With regard to this finding, the Board notes that the 
claims file does not include any communication of record 
dated prior to September 20, 1999, that can be construed 
as an informal claim for this benefit.  38 C.F.R. 
§ 3.155(a) (2002).  Accordingly, the earliest date that 
may be assigned for service connection for this disorder 
is the date he filed his claim, September 20, 1999, since 
the date the veteran filed her claim was more than one 
year after service separation.

The Board is aware that the veteran applied for service 
connection for bacterial infections previously, but the 
claim for vaginitis is factually distinct from the benefit 
sought in the September 20, 1999 application.  So it 
simply can not be construed that she was raising a claim 
for anything other than vaginitis.  She was treated in 
service for a vaginal infections, but not for anything 
else.  When she was granted service connection for her 
adhesive disease in February 2001, it was determined that 
this disability stemmed from abdominal infections due to 
cesarean sections in service, not from any bacterial 
vaginal infections.  The veteran had not previously raised 
a claim for a gynecological disorder other than bacterial 
infections.

Although the veteran has reported complaints of pelvic 
pain which she has attributed to the adhesions, that is 
not confirmed by the medical evidence of record.  She has 
been treated before, during, and after service for 
vaginitis.  Adhesions were not noted in service or on the 
December 1996 VA examination.  It appears that the first 
clinically established finding of the adhesions was in May 
1999.  These documents were submitted with the claim in 
September 1999.  They do not form the basis for an 
informal claim, as there is no indication of a desire for 
benefits in those records.  The documents themselves do 
not show the origin of the adhesions.  It is not until 
post the September 1999 claim that there is any medical 
evidence which suggests a relationship between the in 
service deliveries and the later demonstrated adhesions.  
Thus, there is no basis for an award of a grant of service 
connection prior to the date of the claim.  Even if 
adhesions were demonstrated to have existed earlier, there 
is no basis for an earlier date.  The first clinical 
connection was not, as noted above, made until 2000.

Since all of the evidence indicates that September 20, 
1999 was the first date the veteran filed a claim for 
abdominal and pelvic adhesions and there is no evidence 
indicating that she filed a claim prior thereto, a 
preponderance of the evidence is against an effective date 
prior to September r20, 1999 and the doctrine of resolving 
doubt in the veteran's behalf is not for application.  38 
U.S.C.A. §§ 5101(a), 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2002).


ORDER

An effective date prior to September 20, 1999, for the 
grant of service connection and award of a 30 percent 
disability rating for abdominal and pelvic adhesions is 
denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


